DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/2/2022 amended claims 1, 15 and 27.  Neither applicants’ amendments nor arguments addressed below are persuasive in overcoming the 35 USC 103 rejection over Mosier in view of Chahine as evidenced by Goldblatt from the office action mailed 8/20/2021; therefore this rejection is maintained below.  The double patenting rejection from the office action mailed 8/20/2021 is withdrawn as the formerly co-pending application is abandoned.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-16, 18-28 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al., International Publication No. WO/2015/042340 (hereinafter referred to as Mosier – for citation purposes USPG-PUB No. 2016/0230116 is being used) in view of Chahine et al., US Patent Application Publication No. 2015/0218479 (hereinafter referred to as Chahine) as evidenced by Goldblatt et al., International Publication No. WO/2003/099890 (hereinafter referred to as Goldblatt).    
Regarding claims 1-3 and 6-14, Mosier discloses a lubricating oil composition for use indirect injection internal combustion engines (as recited in claim 1) (see Title) comprising:
(a) an oil of lubricating viscosity (as recited in component a) of claim 1) (see Abstract and Para. [0045]), 
(b) 0.2 to 15 wt% of an alkaline earth metal phenol-based detergent present in amount to provide 0.05 to 1.5 wt% phenol-containing soap to the lubricating composition, wherein the phenol-based detergent is sulphur-free, a salixarate, or a salicyclate (as recited in component b) of claim 1 and reads on claims 8-10) (see Tables 1-2 and Para. [0056]-[0060], [0063] and [0065]),  
(c) 0.2 to 15 wt% of an alkaline earth metal sulphonate detergent present in an amount to provide at least 0.05 to 1.5 wt% sulphonate soap to the lubricating composition, the sulphonate detergent comprises a mixture of a 520 TBN alkaline earth metal sulphonate detergent having a metal ratio of 10, and a TBN of 160 and an alkaline earth metal sulphonate detergent having a metal ratio of 2.8 (as recited in component c) of claim 1) (Para. [0060]-[0065] and see Tables 1-2), 

(e) a dispersant viscosity modifier (Para. [0086]); 
wherein the lubricant composition is free of a sulfur-coupled phenate detergent (as recited in claims 1-3) (see Examples).  
Mosier discloses all the limitations discussed above but does not specifically disclose the dispersant viscosity modifier as recited in claim 1.  
Chahine discloses a lubricating oil composition for use in internal combustion marine engines (Para. [0046]) having a KV100 ranging from 2 to 100 cSt (as recited in claim 14) (Para. [0141]) comprising an oil of lubricating viscosity (Para. [0131]) to which is added additives including a mixture of dispersant viscosity modifiers (Para. [0165]) derived from polyolefins having a number average molecular weight of at least 10000 g/mol to about 750000 g/mol (as evidenced by Goldblatt which is incorporated by reference in the Chahine reference at paragraph 0165) (reads on component e) of claim 1 and reads on claims 6-7) and ZDDP being derived from alcohols having 3 to 18 carbon atoms providing 10 to 6000 ppm of phosphorus to the lubricant composition (as recited in claims 11-12) (Para. [0149]-[0157]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dispersant viscosity modifiers and ZDDP compounds of Chahine in the composition of Mosier in order to enhance the viscometric and antiwear properties of the composition.    
	The combination of references discussed above do not explicitly disclose the dynamic viscosity of the composition as recited in claims 1 and 13.  It is the position of the examiner that based on the fact that the references disclose all the limitations of the 
	
Regarding claims 15-16, 18-28 and 30-38, see discussion above.  

Response to Arguments
8.	Applicants’ arguments filed 8/9/2021 regarding claims 1-3, 6-16, 18-28 and 30-38 have been fully considered and are not persuasive.  
	  Applicants continue to argue that Chahine does not explicitly disclose a dispersant viscosity modifiers with the specificity required of the instant claims, specifically in terms of number average molecular weight as recited in the instant claims.  As was previously stated and is discussed above Chahine discloses that more than one dispersant viscosity modifier can be used in the lubricant composition therein and that the molecular weight ranges overlap those recited in the instant claims.  
See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
    	Applicants argue the number of possibilities of overall dispersant viscosity modifiers disclosed in Chahine yet applicants themselves have claimed just as many 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771